J-S05039-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    BRANDON ROSS SNYDER,                       :
                                               :
                       Appellant               :      No. 1420 MDA 2019

                  Appeal from the Order Entered July 11, 2019
               in the Court of Common Pleas of Schuylkill County
              Criminal Division at No(s): CP-54-CR-0001511-2017

BEFORE: SHOGAN, J., KUNSELMAN, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                             FILED MARCH 16, 2020

        Brandon Ross Snyder (“Snyder”) appeals from the Order1 denying his

first Petition filed pursuant to the Post Conviction Relief Act (“PCRA”). See 42

Pa.C.S.A. §§ 9541-9546. We vacate and remand.

        On April 3, 2019, a jury convicted Snyder of one count each of

aggravated assault—police officer, resisting arrest or other law enforcement,

criminal mischief—real or personal property, and two counts each of simple

assault and harassment.2         On May 17, 2019, Snyder was sentenced to an

____________________________________________


1 Snyder purports to appeal from the judgment of sentence dated May 17,
2019; however, upon our review of the convoluted procedural history
underlying this appeal, we conclude that his judgment of sentence became
final on June 24, 2019, as we will discuss infra. Thus, the appeal properly lies
from the denial of his PCRA Petition.

2   18 Pa.C.S.A. §§ 2702(a)(3), 5104, 3304(a)(5), 2701(a)(1), 2709(a)(1).
J-S05039-20



aggregate term of 3 to 6 years in prison. Snyder filed a timely pro se post-

sentence Motion on May 22, 2019.3 The trial court denied his pro se Motion

by an Order entered on May 24, 2019, and indicated that it would file an

Opinion in support of its denial at a later date. In the same Order, the trial

court appointed counsel for Snyder. Snyder thereafter filed a pro se Petition

for relief, on June 4, 2019, to remove appointed counsel.      The trial court

granted the Petition and removed appointed counsel on June 24, 2019.

       On June 27, 2019, Snyder filed a pro se PCRA Petition, in which he

alleged violations of the United States Constitution and Pennsylvania

Constitution, and ineffective assistance of counsel. On July 11, 2019, after

improperly determining that Snyder’s pro se post-sentence Motion was still

pending, the PCRA court denied Snyder’s pro se PCRA Petition as “premature.”

       On July 24, 2019, the trial court ordered that Snyder’s pro se post-

sentence Motion was denied by operation of law, and issued an Opinion

addressing Snyder’s issues, as raised in the pro se Motion.           Snyder,

represented by new counsel, filed a Notice of Appeal and a court-ordered

1925(b) Concise Statement.

       Initially, we address the procedural posture of the appeal.   Snyder’s

judgment of sentence became an appealable final order following the entry of

the trial court’s May 24, 2019 Order denying his pro se post-sentence Motion.

See Pa.R.A.P. 903(a) (providing that a notice of appeal “shall be filed within
____________________________________________


3 Snyder represented himself at trial, with standby counsel appointed by the
trial court.

                                           -2-
J-S05039-20



30 days after the entry of the order from which the appeal is taken.”); see

also Pa.R.Crim.P. 720(a)(2) (providing that “[i]f the defendant files a timely

post-sentence motion, the notice of appeal shall be filed: (a) within 30 days

of the entry of the order deciding the motion….”). Therefore, Snyder had until

June 24, 2019, to file a timely notice of appeal.4 Instead, Snyder filed his pro

se PCRA Petition 3 days later, on June 27, 2019, in which he indicated that he

had not filed a direct appeal.         On July 11, 2019, the PCRA court denied

Snyder’s pro se PCRA Petition based on its mistaken belief that his pro se post-

sentence Motion was still pending. However, Snyder’s pro se PCRA Petition

was, in fact, timely filed after his judgment of sentence became final. See 42

Pa.C.S.A. § 9545(b)(1) (providing that “[a]ny petition under this subchapter

… shall be filed within one year of the date the judgment becomes final[.]”);

see also Commonwealth v. Johnson, 803 A.2d 1291, 1293 (Pa. Super.

2002) (stating that “[w]e have repeatedly held that the PCRA provides the

sole means for obtaining collateral review, and that any petition filed after the

judgment of sentence becomes final will be treated as a PCRA petition.”).

       Because Snyder’s pro se PCRA Petition was timely filed, he was entitled

to the appointment of counsel and consideration of his claims.              See

Commonwealth v. Figueroa, 29 A.3d 1177, 1180 n.6 (Pa. Super. 2011)

____________________________________________


4 The 30th day was Sunday, June 23, 2019. See 1 Pa.C.S.A. § 1908 (providing
that, regarding the computation of time, “[w]henever the last day of any such
period shall fall on Saturday or Sunday, or on any day made a legal holiday
by the laws of this Commonwealth, such day shall be omitted from the
computation.”).

                                           -3-
J-S05039-20



(stating that “first time PCRA petitioners have a rule-based right to counsel.”);

see also Pa.R.Crim.P. 904(C). We therefore vacate the PCRA court’s Order

denying Snyder’s pro se PCRA Petition, and we remand for a determination of

whether Snyder may proceed in forma pauperis, and if so, for the appointment

of counsel, as well as any other proceedings as are appropriate under the

PCRA.

      Order vacated. Case remanded for further proceedings consistent with

this Memorandum. Jurisdiction relinquished.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/16/2020




                                      -4-